Citation Nr: 9903590	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-50 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1947 to 
July 1953 and from May 1954 to September 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

It is probable that bilateral weight bearing pes planus was 
initially manifested during active service.


CONCLUSION OF LAW

Bilateral weight bearing pes planus was incurred inactive 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on 
examination in July 1950 it was reported that he had no 
significant abnormality of the feet.  On examination in March 
1954 for active duty an examiner reported asymptomatic 
bilateral pes planus and the veteran did not report a history 
of foot trouble.  Normal feet were reported on examinations 
that followed in June, July and October 1954.  Thereafter, 
medical examination reports including an examination in April 
1969 prior to retirement consistently report normal feet.  A 
recall medical examination in June 1970 also reports normal 
feet. 

The record of the veteran's medical treatment through the 
military for various complaints after service into the mid 
1990's is also unremarkable for any reference to pes planus.



The veteran reported on his initial VA compensation 
application in mid 1995 that his claim included "Bilateral 
Flat Feet 47-69".  He also reported that his military duties 
were as a parachutist and aircraft pilot.  The military 
record shows that on a questionnaire he completed in 1954 he 
reported having served in airborne units from 1947 to 1953.  

The veteran in October 1995 correspondence that appears to 
respond to a RO letter the previous month seeking evidence 
regarding his claimed foot disability reported that he had 
made 61 duty parachute jumps and that his feet bothered him 
unless he wore the proper last and ankle support.  He 
recalled that while in the airborne service he wore a 
Corcoran jump boot and had no problem with low quarter shoes 
after he found a "forward thrust" sole that gave excellent 
support.  The veteran stated that he had never worn 
prescription or orthopedic shoes.  

A VA examiner in 1995 reported that the veteran claimed no 
problem from bilateral pes planus.  The examiner stated that 
the veteran did not have a pes planus, that his arch appeared 
present when he stood and that he had no symptoms of pes 
planus.  The diagnosis was that the veteran really did not 
have bilateral pes planus.  

On a VA examination in July 1996 for residuals of Agent 
Orange exposure, the veteran mentioned by history having had 
airborne jumps in the early 1950's.  The examiner reported 
that the veteran had bilateral weight bearing pes planus.  
The assessment included bilateral weight bearing pes planus.

The veteran in his substantive appeal stated in essence that 
he compensated for flat feet in order to proceed with flight 
training.  He recalled being told of flat feet when he 
applied for helicopter pilot training.  In correspondence of 
July 1998 he suggests that pes planus was not a disorder he 
complained about in service.



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 


(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
Board finds that the veteran has presented evidence of a well 
grounded claim for service connection based upon the 
provisions of 38 C.F.R. § 3.303, that is, the claim is 
plausible or capable of substantiation.  It is accompanied by 
competent supporting evidence rather than solely on the basis 
of allegation alone.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board finds the veteran's recollection of his pes planus 
in service is probative evidence and it is confirmed by a 
current diagnosis of bilateral pes planus.  It is not 
necessary for him to provide medical nexus evidence since pes 
planus is disorder that lends itself to lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) citing with 
approval Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (pes 
planus is the type of condition that lends itself to 
observation by a lay witness). 

The Board finds that the record as it now stands is adequate 
for an informed determination and that the duty to assist has 
been fulfilled.  The RO conscientiously completed 
development.  The veteran's original service medical records 
were finally located in late 1997 and two comprehensive VA 
medical examinations were completed.  No other pertinent 
medical evidence has been reported.  

The Board must observe that the original service medical 
records do not include medical examinations that were likely 
completed before he entered service in 1947 and that might 
have been completed before he separated from the service in 
1954.  After the exhaustive search for his service medical 
records appeared to produce extensive original records that 
cover service from the late 1940's through the late 1960's, 
it is unlikely other records exist and may reasonably be 
presumed to have been lost or destroyed.  The Board is 
mindful of its heightened obligation to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it.  Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  In other words, in this case 
it would have to be established by a preponderance of the 
competent evidence that the veteran did not sustain pes 
planus as a result of service or any event in service.  


The Board observes that the evidence, in summary, shows a 
singular report of second degree pes planus on a military 
medical examination in 1954 about a year after the veteran 
separated from service in 1953, and that pes planus was next 
reported on VA examination in 1996.  The recent medical 
opinion is divided as to the presence of pes planus.  
However, on this point the Board will accept the recent 
finding of bilateral weight bearing pes planus as sufficient 
to establish the presence of the disorder.  In essence, the 
conclusion of the VA examiner appears to have been based on a 
fair consideration of the material evidence, and to reflect 
knowledge and skill in analysis of the pertinent data.  
Alemany, 9 Vet. App. at 519.  

As with any piece of evidence, the weight to be attached to a 
medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must assess the weight and credibility to be given to 
the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The Board does not believe seeking another opinion 
is required. 

Viewing the evidence objectively, the Board is left with the 
belief that service connection should be granted.  The 
veteran is considered competent to recognize the existence of 
pes planus in service, even if not confirmed by other 
evidence.  There is also his history of airborne jumps that 
is supported by contemporaneous evidence of airborne unit 
duty and recent recollection.  He has suggested the pes 
planus was shown initially at this time and there is no 
probative evidence to rebut that assertion.  Therefore, the 
Board concludes that the evidence, viewed liberally, is at 
least in equipoise as to the existence of pes planus in 
service on the basis of uncontradicted history that may be 
reasonably viewed as significant in light of the legal 
precedent in such cases as the veteran's.  

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection for pes 
planus have been met, as a preponderance of the evidence is 
not against the claim.  The veteran's recollection of 
continuity of pes planus during service and thereafter does 
not require medical confirmation.  See Savage, 10 Vet. App. 
at 497.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

